Citation Nr: 1431703	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  12-19 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to February 1991.  

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Jurisdiction was subsequently transferred to the RO in Lincoln, Nebraska.  

To briefly clarify the procedural history, the Veteran's March 2006 claim of entitlement to service connection for posttraumatic stress disorder (PTSD) was first denied in a June 2006 decision of the RO in St. Louis, Missouri.  The Veteran initiated an appeal by submitting a notice of disagreement (NOD) that same month.  Subsequently, a January 2007 statement of the case (SOC) was issued following a de novo review by a decision review officer (DRO).  The June 2006 decision became final when the Veteran failed to perfect her appeal by submitting a timely VA Form 9 substantive appeal.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  Thereafter, a December 2009 decision by the Chicago RO denied reopening the Veteran's claim for PTSD, and a September 2011 decision of the Lincoln RO continued the previous denial.  

The Board notes that the Veteran's September 2011 notice of disagreement (NOD) and July 2012 VA Form 9 substantive appeal were submitted following the RO decision.  However, after the prior December 2009 RO decision, the Veteran submitted new and material evidence within the one year appeal period; thus, the December 2009 RO decision did not become final and remained pending.  38 C.F.R. § 3.156(b) (2013).  As such, the December 2009 rating decision has been identified as the rating action currently on appeal.  

Because the record documents psychiatric diagnoses in addition to PTSD, the Board has recharacterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran testified during a May 2014 hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is included in the claims file.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure complete review of the evidence of record.  

The issue of entitlement to nonservice-connected pension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

The issue(s) of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A June 2006 RO decision denied entitlement to service connection for PTSD.  The Veteran did not perfect an appeal of that decision or submit new and material evidence within the one year appeal period.  

2.  Evidence received since the June 2006 RO decision that was not previously of record and not cumulative or redundant of evidence already of record, relates to a previously unestablished fact necessary to substantiate the claim of entitlement to service connection for PTSD, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The June 2006 RO decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  

2.  New and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for PTSD has been added to the record.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  In this case, the Board is granting the benefit sought on appeal by reopening the claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, any such error was harmless and need not be further considered.  


II.  New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c) (West 2002).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2013).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

As discussed above, the June 2006 RO decision became final when the Veteran failed to perfect an appeal by submitting a timely VA Form 9 substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2013).  Evidence added to the record since the prior final decision, the decision, includes the Veteran's submission of a September 2010 VA Form 21-0781 (Statement in Support of Claim for Service Connection for PTSD), ongoing VA treatment records, and Vet Center treatment records.  This evidence is new and material as it was not of record at the time of the June 2006 decision and it relates to a material element of the claim, specifically, whether there is a current diagnosis of PTSD and a verifiable in-service stressor.  Because the information submitted since the last final decision constitutes new and material evidence which, when taken together with other evidence of record, raises a reasonably possibility of substantiating the claim, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

New and material evidence having been received, the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include PTSD, is reopened and to that extent only, the appeal is granted.  


REMAND

The Board finds that additional development is required prior to adjudication of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  Specifically, a remand is required to afford the Veteran a VA psychiatric examination and to obtain the Veteran's complete service treatment records, as well as updated treatment records.  

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  An examination is required when (1) there is competent evidence of a current disability, (2) evidence establishing an in-service event, injury or disease, (3) an indication that the current disability may be associated with the in-service event, injury, or disease, and (4) insufficient evidence to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Based on the evidence of record, including VA treatment records which document multiple psychiatric diagnoses (including PTSD, anxiety reaction, and major depressive disorder (MDD) with psychotic features), the Veteran's lay statements and testimony regarding in-service personal assault and markers of MST including a request for service discharge and changed behavior, and the lay statement of the Veteran's ex-husband which seems to corroborate the Veteran's testimony, the Board finds that the above requirements are met.  As the record lacks a clear medical nexus opinion from a qualified mental health examiner, there is insufficient competent medical evidence to decide the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Therefore, a VA examination and opinion are needed to determine whether the Veteran has an acquired psychiatric disability, to include PTSD, that is etiologically related to her active service, including the reported personal assault.  

Additionally, the Veteran's service treatment records (STRs) appear to be incomplete.  A September 1984 report of medical examination and report of medical history are of record; however, a separation examination and report of medical history are not of record.  Because some of the Veteran's STRs have not been obtained, upon remand, another attempt must be made to obtain them or determine that further attempts to do so would be futile.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, during the May 2014 Board hearing, the Veteran's attorney stated that he would be submitting current treatment reports along with a waiver of RO consideration; however, upon review, the record does not reflect that any records were submitted or received subsequent to the May 2014 Board hearing.  As the Board herein remands this matter for additional development, the Veteran should be provided an additional opportunity to submit updated relevant treatment records.  The AOJ should also obtain any current relevant VA treatment records, as the most recent VA treatment records appear to be from May 2013.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claim, including any VA or private treatment records not already associated with the claims file.  The RO must attempt to procure copies of any private records which have not previously been obtained from identified treatment sources, in addition to obtaining current relevant VA treatment records from May 2013 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  

2.  Make as many requests as are necessary to obtain the Veteran's complete STRs, including her separation examination and report of medical history, from all relevant records repositories.  If no further STRs are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).  

3.  After completion of the above, schedule the Veteran for a VA psychiatric examination to obtain an opinion regarding the nature and etiology of any acquired psychiatric disability, to include PTSD.  The entire claims file and a copy of this remand must be made available for review, and such review must be noted in the examination report.  All tests and studies deemed necessary by the examiner should be performed.  A complete rationale must be provided for all opinions rendered.  

Following review of the claims file and the examination, the examiner must identify all of the Veteran's psychiatric disabilities and provide a full multiaxial diagnosis pursuant to the American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  For each diagnosed acquired psychiatric disability, the examiner must indicate whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's acquired psychiatric disability is etiologically related to her active service.  

The examiner must specifically determine whether the Veteran's psychiatric symptoms meet the criteria for PTSD, with specific responses provided for each criterion.  If a diagnosis of PTSD is appropriate, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has PTSD that is based on an in-service personal assault stressor.  

In formulating the opinion, the examiner is asked to address whether any in-service or post-service markers are indicative of a personal assault, including the Veteran's request for service discharge and behavioral changes.  The examiner is advised that actual corroboration of the claimed personal assault (e.g., by way of contemporaneous police reports, military disciplinary proceedings, etc.) is not dispositive as to the question of whether the assault occurred.  The Board is requesting that the examiner opine as to whether he or she believes that the Veteran sustained an in-service personal assault, as she has alleged, even without corroboration of the record.  

4.  Thereafter, readjudicate the claim on appeal.  
If the benefit sought remains denied, issue a supplemental statement of the case (SSOC) and afford the Veteran and her attorney an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order.  

(CONTINUED ON THE FOLLOWING PAGE)

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


